ORDER
The Court having considered and granted the petition for a writ of certiorari in the above-captioned case, it is this 22nd day of January, 1998,
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, summarily reversed in light of Okon v. State, 346 Md. 249, 696 *485A.2d 441, Moten v. State, 339 Md. 407, 663 A.2d 593 (1995), and Parren v. State, 309 Md. 260, 523 A.2d 597 (1987), and the case is remanded to the Court of Special Appeals with directions to reverse the judgments of the Circuit Court for Anne Arundel County and remand the case to that court for new trials. Costs in this Court and the Court of Special Appeals to be paid by Anne Arundel County.